In an action to recover damages for personal injuries sustained as a result of plaintiff’s fall into an excavation made for a large multiple dwelling project, in which action the defendants (respondents), who are the general contractors, and two- subcontractors asserted cross complaints against each other, the plaintiff appeals: (1) from so much of a judgment of the Supreme Court, Queens County, entered February 17, 1958, upon the jury’s verdict after trial, as is in favor of the defendants Brecher and Wohl, the general contractors, against plaintiff, and in favor of the defendant Tully & Di Napoli, Inc., one of the subcontractors, against plaintiff; and (2) from so much of said judgment as dismisses the complaint against defendant H. & M. Concrete Construction Corp., the other subcontractor, after inquest against such subcontractor. Judgment, insofar as appealed from, affirmed, with costs. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.